        CASE 0:20-cv-02289-WMW-TNL Doc. 7 Filed 12/01/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



                                                     Case 0:20-cv-02289-WMW-TNL
 Brock Freese fka Burak L Uzunoglu,
 Plaintiff,
                                                    AMENDED COMPLAINT AND
 vs.                                                 DEMAND FOR JURY TRIAL

 Experian Information Solutions, Inc.,
 Defendant.




PLAINTIFF, as and for his cause of action (i.e., violation of the Fair Credit Reporting Act)

against the above-named defendant, states and alleges as follows:



                                      Introduction

1.     The following case alleges violations of the federal Fair Credit Reporting Act.

Nearly a decade ago, Plaintiff Brock Freese allegedly defaulted on an automobile loan

with Nevada State Bank ZB, N.A. based in Las Vegas. Many years later, Nevada State

Bank placed the deficiency balance on the loan with a third-party collection agency in

order to collect amounts it contended were due and owing. Despite the fact that any credit

reporting and litigation on the account would have been time-barred, the debt was placed

on Plaintiff’s credit report with Defendant. Even after he disputed the placement of this



                                                                                            1
          CASE 0:20-cv-02289-WMW-TNL Doc. 7 Filed 12/01/20 Page 2 of 5




obsolete information, Defendant confirmed the information as accurate. Consequently,

Plaintiff brings this lawsuit.



                                  Statement of Jurisdiction

2.      This Court has Jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331 and the Fair Credit Reporting Act, 15 U.S.C. §§1681n & o.

                                           Venue

3.      Venue is proper pursuant to 28 U.S.C. §1391(b)(2).

                                           Parties

4.      Plaintiff Brock Freese is an adult resident of Washington County, Minnesota.

5.      Defendant Experian Information Solutions, Inc., (“Experian”) is a foreign

corporation registered to conduct business in the state of Minnesota.

                                            Facts

6. Plaintiff is, and at all times mentioned herein was, a “consumer” as defined by 15

     U.S.C. §1692a(3).

7. Over ten years ago, Plaintiff allegedly obtained an automobile loan (“the Account”)

     through Nevada State Bank ZB, N.A. (“Nevada State Bank”).

8. Upon information and belief, the Account allegedly became delinquent and Nevada

     State Bank charged off the Account on or about February 17, 2011.

9. For over seven (7) years, neither Plaintiff nor anyone else made payment on the

     Account.



                                                                                            2
         CASE 0:20-cv-02289-WMW-TNL Doc. 7 Filed 12/01/20 Page 3 of 5




10. During this time, Plaintiff continued to own the vehicle (“the Vehicle”) that was the

   subject of the Account.

11. In late 2018, Plaintiff decided that he no longer had use for the Vehicle and wanted to

   either donate it to a charity or give it away.

12. To that end, Plaintiff contacted Nevada State Bank to see what he needed to do in

   order to get Nevada State Bank’s lien released from the Vehicle’s title.

13. A representative at Nevada State Bank informed Plaintiff that in order to release the

   lien, he would need to provide payment to Nevada State Bank.

14. On or about January 7, 2019, Plaintiff mailed a certified check to Nevada State Bank

   in the amount of $413.10 in order to obtain the lien release.

15. In the erroneous belief that the statute of limitations on the debt had been revived,

   Nevada State Bank sold, assigned, or otherwise placed the Account with Knight

   Adjustment Bureau (“KAB) for the purposes of collections.

16. Shortly thereafter, Plaintiff noticed that KAB had reported the Account to Experian.

17. On or about March 25, 2019, Plaintiff disputed the Account with the Experian by

   writing it a letter informing it that the information provided by KAB was obsolete.

18. On or about April 2019, Experian responded to Plaintiff’s dispute by confirming the

   aforementioned false information furnished by Plaintiff.

19. Upon information and belief, Defendant Experian failed to conduct a reasonable

   reinvestigation of Plaintiff’s information pursuant to 15 U.S.C. §1681i.

20. As a result of Defendants’ conduct, Plaintiff suffered from anger, frustration, anxiety,

   and humiliation.

                                                                                            3
           CASE 0:20-cv-02289-WMW-TNL Doc. 7 Filed 12/01/20 Page 4 of 5




                                       Specific Claims

Count I– Negligent Violations of the Fair Credit Reporting Act 15 U.S.C. §1681 Et Seq.

21. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.

22. The foregoing acts and omissions of Defendant constitute negligent violations of the

      FCRA, including, but not limited to, 15 U.S.C. § 1681i.



Count II– Knowing and/ or Willful Violations of the Fair Credit Reporting Act 15 U.S.C.

                                        §1681 Et Seq.

23. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.

24. The foregoing acts and omissions of Defendant constitute knowing and willful

      violations of the FCRA, including, but not limited to, 15 U.S.C. § 1681i.

                                        Jury Demand

25. Plaintiff hereby demands a trial by jury.

                                      Prayer for Relief

26.      WHEREFORE, Plaintiff, by and through his attorney, respectfully prays for

      Judgment to be entered in favor of Plaintiff and against Defendants as follows:

                a.     All actual compensatory damages suffered;

                b.     Statutory damages;

                c.     Punitive damages;

                d.     Reasonable attorney’s fees, litigation expenses, and cost of suit; and

                                                                                            4
       CASE 0:20-cv-02289-WMW-TNL Doc. 7 Filed 12/01/20 Page 5 of 5




            e.    Any other relief deemed appropriate by this Honorable Court.




Dated: December 1, 2020        Respectfully Submitted,

                               PETERSON LEGAL, PLLC

                               /s/ Ryan D. Peterson
                               Ryan D. Peterson (#0389607)
                               5201 Eden Avenue, Suite 300
                               Edina, MN 55436
                               (612) 367-6568
                               ryan@peterson.legal

                               ATTORNEY FOR PLAINTIFF




                                                                                 5
